STATON, Judge,
dissenting.
I dissent. The judgment appealed does not modify an existing child support order; rather, it establishes an initial child support order against Suzanne. Therefore, the applicable statute is IND.CODE 81-1-11.5-12 instead of IND.CODE 31-1-11.5-17.
Frederick filed a petition captioned "Petition for Modification of Support." However, the misnomer was corrected at the outset of the hearing held on August 5, 1991. Frederick (by counsel) indicated that *521he sought to establish a support order against Suzanne. Record, p. 25. Suzanne testified that no support order applicable to her was in existence. Record, p. 86.
1.C. 31-1-11.5-12 provides that either or both parents may be ordered to pay any amount reasonable for the support of a child upon consideration of: the financial resources of the custodial parent, the standard of living of the child had the marriage not been dissolved, the physical or mental condition of the child and the financial resources and needs of the noncustodial parent.
Suzanne testified that she earned $8838.00 bi-weekly. Record, p. 31. By application of the Indiana Child Support Guidelines, the trial court determined that her child support obligation was $65.33 weekly. The Indiana Child Support Guidelines are consistent with 1.C. 31-1-11.5-12, and presume a division of the parental support obligation in proportion to each parent's available income. (Gielsdorf-Aliah v. Aliah (1990), Ind.App., 560 N.E.2d 1275, 1277. More over, as the trial court appropriately stated, a parent can not, by her own contract, relieve herself of the legal obligation to support her minor child. Brokaw v. Brokaw (1980), Ind.App., 398 N.E.2d 1385, 1388.
Clearly, the trial court did not abuse its discretion by entering an initial support order against a gainfully employed noncustodial parent. I would affirm the judgment of the trial court.